43 F.3d 465
67 Fair Empl.Prac.Cas. (BNA) 480
Rosemary B. GREENLAW, Plaintiff-Appellant,v.H. Lawrence GARRETT, III, Secretary, Department of the Navy;B.J. McMillin;  Richard B. Cheney, Secretary,Department of Defense, Defendants-Appellees.
No. 93-15308.
United States Court of Appeals,Ninth Circuit.
March 27, 1995.

1
Before:  CHOY and NOONAN, Circuit Judges, and MARQUEZ*, District Judge.

ORDER

2
The Opinion filed on December 28, 1994, 43 F.3d 462 (9th Cir.1994) is withdrawn.



*
 The Honorable Alfredo C. Marquez, Senior United States District Judge for the District of Arizona, sitting by designation